DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-14, 23-26, 35-36, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al (US 20210243808).

As to Claim 1 Deenoo discloses a method of wireless communication at a user equipment (UE), comprising: determining a first time period for an evaluation procedure during communications with a network entity- evaluation procedure inclusive of radio link monitoring (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); 
discovery reference signals being one of SSB and CSI-RS (Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM); and determining whether to initiate a set of actions associated with the evaluation procedure based on the first set of measurements of the quality of the first set of discovery reference signals- RLM being an example of a set of actions (Deenoo ¶0118 – 2nd sentence- WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples…. as a part of RLM)

As to claim 2 Deenoo discloses the method of claim 1, wherein the first time period is based on a number of times a discovery reference signal is unavailable (Deenoo¶109- 1st – 3rd sentence- WTRU may receive information indicating that a transmission instance of RLM-RS was skipped via signaling… the signaling may indicate whether the gNB was transmitting or not during a time (e.g., predefined time period).

As to claim 3 Deenoo discloses the method of claim 2, wherein the number of time the discovery reference signal is unavailable is capped by a maximum unavailability threshold- Deenoo ¶0112- 8th sentence- the WTRU may determine if and/or how many (e.g. up to N−1) RLM-RS transmission instances were skipped, for example, based on the scrambling ID associated with a transmission instance of the RLM-RS. The WTRU may calculate the difference between a hypothetical scrambling ID and the actual scrambling ID- in other words a threshold of skipped transmission instances

As to claim 4, Deenoo discloses the method of claim 3, wherein the maximum unavailability threshold is based on a periodicity of reference signals (Deenoo ¶0112- penultimate sentence- The cycling of the scrambling ID may be reset, for example, at a predetermined periodicity). 

As to claim 13 Deenoo discloses the method of claim 1, wherein the set of actions corresponds to a handover procedure to a neighbor cell (Deenoo ¶0167- 1st sentence- The corrective action may include, for example, at least one of declaring RLF or applying a stored configuration for handover), a beam failure detection procedure (Deenoo ¶0099), a radio link monitoring procedure (Deenoo ¶0099).

As to claim 14 Deenoo discloses the method of claim 1, wherein the first set of discovery reference signals correspond to at least one of a synchronization signal block (SSB) and channel state information reference signal (CSI-RS) (Deenoo ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM).

As to claim 23 Deenoo discloses an apparatus for wireless communication at a user equipment (UE) (Deenoo Fig.1B), comprising: a transceiver (Deenoo 120 of Fig.1B); a memory configured to store instructions (Deenoo 130 and 132 of Fig.1B); and one or more processors communicatively coupled with the transceiver and the memory( Deenoo 180 of Fig.1B), wherein the one or more processors are configured to: determine a first time period for an evaluation procedure during communications with a network entity (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); perform a first set of measurements of a Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM); and determine whether to initiate a set of actions associated with the evaluation procedure based on the first set of measurements of the quality of the first set of discovery reference signals- RLM being an example of a set of actions (Deenoo ¶0118 – 2nd sentence- WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples…. as a part of RLM).

As to claim 24 Deenoo discloses the apparatus of claim 23, wherein the first time period is based on a number of times a discovery reference signal is unavailable (Deenoo¶109- 1st – 3rd sentence- WTRU may receive information indicating that a transmission instance of RLM-RS was skipped via signaling… the signaling may indicate whether the gNB was transmitting or not during a time (e.g., predefined time period)..

As to claim 25 Deenoo discloses the apparatus of claim 24, wherein the number of time the discovery reference signal is unavailable is capped by a maximum unavailability threshold (Deenoo ¶0112- 8th sentence- the WTRU may determine if and/or how many (e.g. up to N−1) RLM-RS transmission instances were skipped, for example, based on the scrambling ID associated with a transmission instance of the RLM-RS. The WTRU may calculate the difference between a hypothetical scrambling ID and the actual scrambling ID- in other words a threshold of skipped transmission instances.

As to claim 26 Deenoo discloses the apparatus of claim 25, wherein the maximum unavailability threshold is based on a periodicity of reference signals(Deenoo ¶0112- penultimate sentence- The cycling of the scrambling ID may be reset, for example, at a predetermined periodicity). 
As to claim 35 Deenoo discloses the apparatus of claim 23, wherein the set of actions corresponds to at least one of a handover procedure to a neighbor cell (Deenoo ¶0167- 1st sentence- The corrective action may include, for example, at least one of declaring RLF or applying a stored configuration for handover),, a beam failure detection procedure, (Deenoo ¶0099) a radio link monitoring procedure (Deenoo ¶0099).

As to claim 36 Deenoo discloses the apparatus of claim 23, wherein the first set of discovery reference signals correspond to at least one of a synchronization signal block (SSB) and channel state information reference signal (CSI-RS) (Deenoo ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM).

As to claim 45 Deenoo discloses An apparatus for wireless communication at a user equipment (UE) (Deenoo Fig.1B), comprising: means for determining a first time period for an evaluation procedure during communications with a network entity (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); means for performing a first set of measurements of a quality of a first set of discovery reference signals during the first time period Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM); and means for determining whether to initiate a set of actions associated with the evaluation procedure based on the first set of measurements of the quality of the first set of (Deenoo ¶0118 – 2nd sentence- WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples…. as a part of RLM).

As to claim 46 Deenoo discloses a non-transitory computer-readable medium at a user equipment (UE) (Deenoo Fig.1B, ¶0031-¶0032), comprising code executable by one or more processors to:
determine a first time period for an evaluation procedure during communications with a network entity (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); perform a first set of measurements of a quality of a first set of discovery reference signals during the first time period Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM); and determine whether to initiate a set of actions associated with the evaluation procedure based on the first set of measurements of the quality of the first set of discovery reference signals(Deenoo ¶0118 – 2nd sentence- WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples…. as a part of RLM)..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-12, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Cirik et al (US 20190215048).

As to claim 5 Deenoo discloses the method of claim 1, further comprising: determining whether the first set of measurements of the quality of the first set of discovery reference signals satisfies a quality threshold (Deenoo ¶0118- 2nd sentence- The WTRU may be configured to compare an estimated downlink quality against thresholds); 
Deenoo however is silent in transmitting a second signal based on a determination that the first set of measurements of the quality of the first set of discovery reference signals satisfies the quality threshold- second signal interpreted a beam failure recovery signal. However in an analogous art Cirik remedies this deficiency: (Cirik ¶0439- in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS is higher than a threshold. a UE may transmit (BFR) request when the measurement quality …falls below a first threshold and ….wherein the RSRP of the candidate beam is higher than a second threshold). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deenoo with that of Cirik for the purpose of transmitting a beam failure recovery signal (Cirik ¶0439- 1st sentence).

As to claim 6 the combined teachings of Deenoo and Cirik disclose the method of claim 5, wherein the second signal corresponds to one or more combinations of a beam failure recovery (Cirik¶ 0439- UE may identify at least one candidate beam to transmit a beam failure recovery request to the network) 

As to claim 7 the combined teachings of Deenoo and Cirik disclose the method of claim 5, further comprising transmitting the second signal to the network entity to inform the network entity of an index of a new beam (Cirik¶0368- 1st sentence- A best beam, including but not limited to a best SS block beam, may be determined based on a channel state information reference signal (CSI-RS) ; Cirik ¶0368 4th sentence- a wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS 

As to claim 8 the combined teachings of Deenoo and Cirik disclose the method of claim 5, further comprising receiving a downlink signal from the network entity in response to transmitting the second signal (Cirik ¶0448- 2nd sentence- a gNB may transmit one or more messages comprising parameters of one or more physical layer resources for full and/or partial beam failure recover procedure).

As to claim 9 Deenoo discloses the method of claim 1, further comprising: determining whether the first set of measurements of the quality of the first set of discovery reference signals satisfies a quality threshold (Deenoo ¶0118- 2nd sentence- The WTRU may be configured to compare an estimated downlink quality against thresholds); 
Deenoo however is silent in performing a second set of measurements of the quality of a second set of discovery reference signals based on a determination that the first set of measurements of the quality of the first set of discovery reference signals fails to satisfy the quality threshold. However in an analogous art Cirik remedies this deficiency: (Cirik ¶0439- in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS is higher than a threshold. a UE may transmit (BFR) request when the measurement quality …falls below a first threshold and ….wherein the RSRP of the candidate beam is higher than a second threshold).. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deenoo with that of Cirik for the purpose of determining measurement qualities of reference signals based on  thresholds (Cirik ¶0439)

As to claim 10 the combined teachings of Deenoo and Cirik disclose the method of claim 9, further comprising evaluating whether the quality of the second set of discovery reference signals have exceeded a threshold (Cirik ¶0439- in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS is higher than a threshold.

As to claim 11 the combined teachings of Deenoo and Cirik disclose the method of claim 10, further comprising performing a radio link failure mode if the quality of the second set of discovery Cirik ¶0439- The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS…falls below a first threshold and.

As to claim 12 the combined teachings of Deenoo and Cirik disclose the method of claim 10, further comprising transmitting an uplink signal to the network entity that informs the network entity of an index of a new reference signal among the second set of discovery reference signals if the quality of that reference signal has exceed the threshold (Cirik¶0368- 1st sentence- A best beam, , may be determined based on a channel state information reference signal (CSI-RS) ; Cirik ¶0368 4th sentence- a wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS.¶0439- 2nd sentence-  UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS) as the at least one candidate beam if the RSRP of the RS is higher than a threshold)

As to claim 27 Deenoo discloses the apparatus of claim 23, wherein the one or more processors are further configured to: determine whether the first set of measurements of the quality of the first set of discovery reference signals satisfies a quality threshold(Deenoo ¶0118- 2nd sentence- The WTRU may be configured to compare an estimated downlink quality against thresholds); 
Deenoo however is silent in transmitting a second signal based on a determination that the first set of measurements of the quality of the first set of discovery reference signals satisfies the quality threshold. However in an analogous art Cirik remedies this deficiency: (Cirik ¶0439- in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS is higher than a threshold. a UE may transmit (BFR) request when the measurement quality …falls below a first threshold and ….wherein the RSRP of the candidate beam is higher than a second threshold). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the (Cirik ¶0439- 1st sentence).

As to claim 28 the combined teachings of Deenoo and Cirik disclose The apparatus of claim 27, wherein the second signal corresponds to one or more combinations of a beam failure recovery (Cirik¶ 0439- UE may identify at least one candidate beam to transmit a beam failure recovery request to the network).

As to claim 29 the combined teachings of Deenoo and Cirik disclose the apparatus of claim 27, wherein the one or more processors are further configured to transmit the second signal to the network entity to inform the network entity of an index of a new beam(Cirik¶0368- 1st sentence- A best beam, including but not limited to a best SS block beam, may be determined based on a channel state information reference signal (CSI-RS) ; Cirik ¶0368 4th sentence- a wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS).

As to claim 30 the combined teachings of Deenoo and Cirik disclose the apparatus of claim 27, wherein the one or more processors are further configured to receive a downlink signal from the network entity in response to transmitting the second signal (Cirik ¶0448- 2nd sentence- a gNB may transmit one or more messages comprising parameters of one or more physical layer resources for full and/or partial beam failure recover procedure).

As to claim 31 Deenoo discloses the apparatus of claim 23, wherein the one or more processors are further configured to: determine whether the first set of measurements of the quality of the first set Deenoo ¶0118- 2nd sentence- The WTRU may be configured to compare an estimated downlink quality against thresholds); 
Deenoo however is silent in performing a second set of measurements of the quality of a second set of discovery reference signals based on a determination that the first set of measurements of the quality of the first set of discovery reference signals fails to satisfy the quality threshold. However in an analogous art Cirik remedies this deficiency: (Cirik ¶0439- in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS is higher than a threshold. a UE may transmit (BFR) request when the measurement quality …falls below a first threshold and ….wherein the RSRP of the candidate beam is higher than a second threshold).. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deenoo with that of Cirik for the purpose of determining measurement qualities of reference signals based on  thresholds (Cirik ¶0439)

As to claim 32 the combined teachings of Deenoo and Cirik disclose the apparatus of claim 31, wherein the one or more processors are further configured to evaluate whether the quality of the second set of discovery reference signals have exceeded a threshold (Cirik ¶0439- in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS is higher than a threshold).

As to claim 33 the combined teachings of Deenoo and Cirik disclose the apparatus of claim 32, wherein the one or more processors are further configured to perform a radio link failure mode if the quality of the second set of discovery reference signals have dropped below the threshold (Cirik ¶0439- The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS)… if the RSRP of the RS…falls below a first threshold...)

As to claim 34 the combined teachings of Deenoo and Cirik disclose the apparatus of claim 32, wherein the one or more processors are further configured to transmit an uplink signal to the network entity that informs the network entity of an index of a new reference signal among the second set of discovery reference signals if the quality of that reference signal has exceed the threshold(Cirik¶0368- 1st sentence- A best beam, , may be determined based on a channel state information reference signal (CSI-RS) ; Cirik ¶0368 4th sentence- a wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS.¶0439- 2nd sentence-  UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS) as the at least one candidate beam if the RSRP of the RS is higher than a threshold).
 
Claim 15-22, 37-44, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Rastegardoost et al (US 20200296635).

As to claim 15 Deenoo discloses a method of wireless communication at a user equipment (UE), comprising: determining a first time period for an evaluation procedure during communications with a network entity (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); performing a first set of measurements of a quality of a first set of discovery reference signals during the first time period- discovery reference signals being one of SSB and CSI-RS (Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM); 
Deenoo however is silent in identifying a first available random access channel (RACH) occasion within the first time period; and transmitting a signal within the first time period based on identifying the first available RACH occasion and the first set of measurements. However in an analogous art Rastegardoost remedies this deficiency:  (Rastegardoost, Fig.25 ¶0421- 3rd sentence-  upon detection of the SSB #x (or a configured PRACH occasion #y) in subframe/slot/symbol “n”, the wireless device may start a monitoring window for the downlink control signal.; Rastegardoost ¶0423- 1st sentence-wireless device may transmit a preamble via a semi-statically configured RACH occasion,).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deenoo with that of Rastegardoost for the purpose of identifying RACH occasions for downlink control signals (Rastegardoost ¶0421).

As to claim 16 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 15, wherein the first time period is based on a number of times the RACH occasion is unavailable (Rastegardoost ¶0390- 3rd sentence- One or more PRACH periodicities may be supported, e.g., 10, 20, 40, 60, and 160 ms. A wireless device may wait until the next configured RACH occasion without transmitting a random access preamble) and a number of times the first set of discovery reference signals is unavailable (Deenoo¶109- 1st – 3rd sentence).

As to claim 17 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 16, wherein the number of times the RACH occasion is unavailable and the number of times a discovery reference signal is unavailable is capped by a maximum unavailability threshold (Deenoo ¶0112- 8th sentence).

As to claim 18 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 17, wherein the maximum unavailability threshold is based on one or more of a periodicity of reference signals (Deenoo ¶0112- penultimate sentence- The cycling of the scrambling ID may be reset, for example, at a predetermined periodicity);

As to claim 19 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 17, wherein the discovery reference signal includes one or more combinations of synchronization signal block (SSB) and channel state information reference signal (CSI-RS) (Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM).

As to claim 20 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 15, wherein the signal corresponds to a RACH signal (Rastegardoost ¶0423- 1st sentence-wireless device may transmit a preamble via a semi-statically configured RACH occasion,).

As to claim 21 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 20, further comprising receiving a downlink signal from the network entity in response to transmitting the RACH signal (Rastegardoost Fig.26, ¶0424- wireless device may determine the RO based on the DCI. The wireless device may transmit a preamble to the second base station via the RO. The wireless device may receive a response to the preamble from the second base station)

As to claim 22 the combined teachings of Deenoo and Rastegardoost disclose the method of claim 15, wherein the set of actions corresponds to a handover procedure to a neighbor cell (Rastegardoost Fig.26 ¶0424; Fig.27 ¶0426).

As to claim 37 Deenoo discloses an apparatus for wireless communication at a user equipment (UE) (Deenoo- Fig. 1B), comprising: a transceiver (Deenoo 120 of Fig.1B); a memory configured to store instructions (Deenoo-130 and 132 of Fig1B); and one or more processors communicatively coupled with the transceiver and the memory (Deenoo 118 of Fig1B), wherein the one or more processors are configured to: determine a first time period for an evaluation procedure during communications with a network entity(Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); perform a first set of measurements of a quality of a first set of discovery reference signals during the first time period- discovery reference signals being one of SSB and CSI-RS (Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM);
Deenoo however is silent in identifying a first available random access channel (RACH) occasion within the first time period; and transmit a signal within the first time period based on identifying the first available RACH occasion and the first set of measurements. However in an analogous art Rastegardoost remedies this deficiency: (Rastegardoost, Fig.25 ¶0421- 3rd sentence-  upon detection of the SSB #x (or a configured PRACH occasion #y) in subframe/slot/symbol “n”, the wireless device may start a monitoring window for the downlink control signal.; Rastegardoost ¶0423- 1st sentence-wireless device may transmit a preamble via a semi-statically configured RACH occasion,).  Therefore it would have been Rastegardoost ¶0421).

As to claim 38 the combined teachings of Deenoo and Rastegardoost disclose the apparatus of claim 37, wherein the first time period is based on a number of times the RACH occasion is unavailable (Rastegardoost ¶0390- 3rd sentence- One or more PRACH periodicities may be supported, e.g., 10, 20, 40, 60, and 160 ms. A wireless device may wait until the next configured RACH occasion without transmitting a random access preamble)  and a number of times the first set of discovery reference signals is unavailable (Deenoo¶109- 1st – 3rd sentence).

As to claim 39 the combined teachings of Deenoo and Rastegardoost disclose the apparatus of claim 38, wherein the number of times the RACH occasion is unavailable and the number of times a discovery reference signal is unavailable is capped by a maximum unavailability threshold (Deenoo ¶0112- 8th sentence).

As to claim 40 the combined teachings of Deenoo and Rastegardoost disclose the apparatus of claim 39, wherein the maximum unavailability threshold is based on a periodicity of reference signals (Deenoo ¶0112- penultimate sentence- The cycling of the scrambling ID may be reset, for example, at a predetermined periodicity).

As to claim 41 the combined teachings of Deenoo and Rastegardoost disclose the combined teachings of Deenoo and Rastegardoost disclose The apparatus of claim 39, wherein the discovery reference signal includes one or more combinations of synchronization signal block (SSB) and  (Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM).

As to clam 42 the combined teachings of Deenoo and Rastegardoost disclose the apparatus of claim 37, wherein the signal corresponds to a RACH signal (Rastegardoost ¶0423- 1st sentence-wireless device may transmit a preamble via a semi-statically configured RACH occasion,)..

As to claim 43 the combined teachings of Deenoo and Rastegardoost disclose the apparatus of claim 42, wherein the one or more processors are further configured to receive a downlink signal from the network entity in response to transmitting the RACH signal(Rastegardoost Fig.26, ¶0424- wireless device may determine the RO based on the DCI. The wireless device may transmit a preamble to the second base station via the RO. The wireless device may receive a response to the preamble from the second base station).

As to claim 44 the combined teachings of Deenoo and Rastegardoost disclose the apparatus of claim 37, wherein the set of actions corresponds to a handover procedure to a neighbor cell (Rastegardoost Fig.26 ¶0424; Fig.27 ¶0426).

As to claim 47 Deenoo discloses An apparatus for wireless communication at a user equipment (UE), comprising: means for determining a first time period for an evaluation procedure during communications with a network entity (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); means for performing a first set of discovery reference signals being one of SSB and CSI-RS (Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM);
Deenoo however is silent with regard to means for identifying a first available random access channel (RACH) occasion within the first time period; and means for transmitting a signal within the first time period based on identifying the first available RACH occasion and the first set of measurements. However in an analogous art Rastegardoost remedies this deficiency: (Rastegardoost, Fig.25 ¶0421- 3rd sentence-upon detection of the SSB #x (or a
configured PRACH occasion #y) in subframe/slot/symbol “n”, the wireless device may start a monitoring window for the downlink control signal.; Rastegardoost ¶0423- 1st sentence-wireless device may transmit a preamble via a semi-statically configured RACH occasion,).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deenoo with that of Rastegardoost for the purpose of identifying RACH occasions for downlink control signals (Rastegardoost ¶0421). 

As to claim 48 Deenoo discloses a non-transitory computer-readable medium at a user equipment (UE) (Deenoo Fig.1B, ¶0031-¶0032), comprising code executable by one or more processors to:
determine a first time period for an evaluation procedure during communications with a network entity (Deenoo ¶0118- 2nd and 3rd sentences- a WTRU may be configured to monitor downlink quality based on RLM-RS measurement samples over a predefined time period. The predefined time period may correspond to an evaluation period); perform a first set of measurements of a quality of a first set of discovery reference signals during the first time period(Deenoo ¶0118, ¶0119-1st - 3rd sentences-RMTC may correspond to SS Block based Measurement Timing Configuration (SMTC), for example, if SSB is used as RLM-RS RS; Deenoo ¶0123- 3rd sentence- the RS(s) may include a beam management RS, CSI-RS configured for CSI reporting, and/or SSBB if only CSI-RS is configured for RLM;
Deenoo however is silent in identifying a first available random access channel (RACH) occasion within the first time period; and transmitting a signal within the first time period based on identifying the first available RACH occasion and the first set of measurements. However in an analogous art Rastegardoost remedies this deficiency: (Rastegardoost, Fig.25 ¶0421- 3rd sentence-  upon detection of the SSB #x (or a configured PRACH occasion #y) in subframe/slot/symbol “n”, the wireless device may start a monitoring window for the downlink control signal.; Rastegardoost ¶0423- 1st sentence-wireless device may transmit a preamble via a semi-statically configured RACH occasion,).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deenoo with that of Rastegardoost for the purpose of  identifying RACH occasions for downlink control signals (Rastegardoost ¶0421). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462